Name: Commission Regulation (EC) No 2650/95 of 14 November 1995 establishing the allocation of export licences for cheeses to be exported in 1996 to the United States of America under the additional quota resulting from the GATT Agreements
 Type: Regulation
 Subject Matter: international trade;  processed agricultural produce;  America;  tariff policy
 Date Published: nan

 No L 272/14 I EN I Official Journal of the European Communities 15. 11 . 95 COMMISSION REGULATION (EC) No 2650/95 of 14 November 1995 establishing the allocation of export licences for cheeses to be exported in 1996 to the United States of America under the additional quota resulting from the GATT Agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products ('), as amended by Regulation (EC) No 2452/95 (2), and in particular Article 9a (3) thereof, Whereas Commission Regulation (EC) No 2454/95 (3) opens the procedure for the allocation of export licences for cheese to be exported in 1996 to the United States of America under the additional quota resulting from the GATT Agreements ; Whereas the applications for provisional licences lodged pursuant to Regulation (EC) No 2454/95 relate to quanti ­ ties of such products greater than those available ; whereas the licences should accordingly be allocated by ruling out, in the case of certain product groups covered by the American quota, applications from traders who have not previously exported quantities of those products to the United States, and by fixing the allocation coefficients to be applied to each product group, HAS ADOPTED THIS REGULATION : Article 1 Applications for provisional export licences lodged pursuant to Regulation (EC) No 2454/95 in respect of the product groups covered by the American quota in the Annex hereto shall be accepted insofar as the indicated allocation coefficients allow. However, in the case of the groups in notes 17, 20, 21 and 25 of the Annex, applications that show no export of the products in question to the United States in the preceding three years shall be rejected . Article 2 This Regulation shall enter into force on 15 November 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 14 November 1995. For the Commission Franz FISCHLER Member of the Commission 0 ) OJ No L 144, 28 . 6. 1995, p. 22. P) OJ No L 252, 20. 10. 1995, p. 12 . (3) OJ No L 252, 20. 10 . 1995, p. 16 . 15. 11 . 95 I EN I Official Journal of the European Communities No L 272/15 ANNEX Identification of group in accordance with Additional Notes in Chapter 4 of the Harmonized Tariff Schedule of the United States of America Quantity available for 1996 Allocation coefficient Note number Group Tonnes 16 Not specifically provided for (NSPF) 600 0,33112 17 Blue Mould 100 0,62111 18 Cheddar 333,3 0,62562 19 American Type 33,3 1,0 20 Edam/Gouda 200 0,49769 21 Italian Type 233,3 0,20786 22 Swiss Emmental other than with eye formation 100 0,80645 25 Swiss Emmental with eye formation 233,3 0,83351